DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of the Claims
Claims 1-3, 5, 9-11, 15-18 and 20-21 are pending in the application.  Claims 4, 6-8, 12-14 and 19 have been cancelled.
Amendments to claims 1, 16 and 20, filed on 2/16/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1, 16 and 20 recite the limitation “a core spun yarn with a fiber cross section of side-by-side, eccentric sheath-core.”  However, the specification does not appear to provide support for this limitation, particularly with regard to sets of elastic core fibers surrounded by a sheath as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 recite the limitation “wherein said core spun yarn exhibits higher stretch and recovery power than any single core spun yarn with the same spandex content.”  It is unclear if this limitation is met by the core spun yarn exhibiting higher stretch and recovery power than all other single core spun yarns with the same spandex content, or by there being any single core spun yarn with the same spandex content which the core spun yarn has a higher stretch and recovery power than.  For the purpose of examination, the limitation is given the latter interpretation.
Claims 1, 16 and 20 recite the limitation “a core spun yarn with a fiber cross section of side-by-side, eccentric sheath-core.”  However, it is unclear what components are required to be in side-by-side and/or sheath-core configurations.  For the purpose of examination, the limitation 
	


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5, 9-11, 15-16, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ono et al (JP2007-107123A, see the previously attached machine translations).

Regard claims 1-2 and 15, Ono teaches an elastic composite yarn that comprises a first elastic fiber and a second elastic fiber with different melting points, and a sheath of spun non-elastic yarns (hard yarns as claimed) (see Abstract).  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, wherein the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono teaches that examples of polyurethane elastic fibers include MOBIRON, ROIKA and Lycra types (spandex fibers as claimed) ([0016]).  Ono teaches that the spun non-elastic fibers may be made of fibers such as cotton, hemp, wool yarn, and silk, polyester, acrylics, nylon, rayon, polynosic, cuprammonium rayon, and RIYOSERU (hard yarns as claimed).

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli, as noted above, Ono teaches that the first elastic fiber and the second elastic fiber may be the same type or a different type, and that the first elastic fiber and a second elastic fiber have 

With regard to the claimed limitation regarding a second set of elastic fiber (elastic core fiber II being “separate from elastic core fiber I,” the examiner interprets “separate from” as meaning “individual,” meaning “existing as a distinct entity from.”  Ono’s Fig. 1 shows an example of a composite elastic yarn of the invention including a first polyurethane elastic fiber ‘1’ and a second polyurethane elastic fiber ‘2’ ([0045]-[0046] and Fig. 1).  The examiner notes that the elastic fibers ‘1’ and ‘2’ can be seen as being two distinct entities in Ono’s Figure 1.  In the alternative, the examiner notes that Ono teaches possible use of a heat treatment step to melt the first elastic fiber to fuse it to the second elastic fiber and the non-elastic fiber ([0028]-[0029]), but Ono does not require this heat treatment step (e.g., see claims 1-2).  The examiner also notes that, even in cases when the heat treatment step is applied, Ono teaches the heat treatment being applied after the elastic composite yarns (core spun yarns) have been formed into fabrics (see claim 7, [0025]-[0027], [0032] and [0042]).  Thus, the examiner notes that prior to heat treatment (prior to fusion of the fibers), the disclosed fabrics and core spun yarns would comprise an elastic core fiber II separate from an elastic core fiber I. 

With regard to the claimed limitation “wherein the sheath surrounds the elastic fiber sets of b) and c) and forms a core spun yarn with a fiber cross section of side-by-side, eccentric sheath-core,” Ono shows an example of a composite elastic yarn in which first elastic fiber “1” 

In the event that Fig. 1 is found to represent an embodiment different from that applied above to the other claimed limitations, it would have been obvious to one having ordinary skill in the art prior to the invention to have used, in the various embodiments of Ono, a yarn cross-section as shown in Fig. 1 in order to obtain composite elastic yarns in which the stretchability of the elastic fiber is not impaired, and wherein the elastic composite yarns can further be used to obtain woven and knitted goods in which good elasticity is maintained (see Abstract, [0028]-[0029] and Fig. 1; also see [0009], [0013] and [0025]). 

With regard to the claimed limitation "wherein said core spun yarn exhibits higher stretch and recovery power than any single core spun yarn with the same spandex content," the examiner notes that the claimed properties would be provided by the structure as claimed. In this regard, the examiner also notes that Ono does not require a heat treatment step. The examiner notes that the materials and structure of Ono discussed above are the same as or very similar to that disclosed by applicant. Thus, it is the position of the Office that the yarn of Ono would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the yarn taught by Ono to have the claimed properties.

Regarding claims 3 and 5, Ono teaches examples wherein a first polyurethane elastic fiber and a second polyurethane elastic fiber have different draft ratios (see [0032], [0035], [0037] and [0040]).  Ono further teaches that examples of production of the covering yarn 

In the event that these examples are in an embodiment different from the spun sheath embodiment of Ono, it would have been obvious to one having ordinary skill in the art prior to the invention to have used similar drafts and denier in a spun sheath embodiment in order to obtain elastic composite yarns and woven and knitted fabrics having a variety of desirable stretchability and slip-in properties, as taught by Ono (see Abstract, [0011] and Tables 1 and 2). 

Regarding claims 9-11, Ono remains similarly as applied above to claims 3 and 5, further teaching that covering of the elastic fibers with non-elastic fiber can be performed several times ([0019]-[0020]).

Regarding claims 16, 18 and 20-21, Ono teaches woven and knitted fabrics comprising the elastic composite yarn (see Abstract).


Claim Rejections - 35 USC § 103

Claims 1-3, 5, 9-11, 15-16, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al (JP2007-107123A, see the previously attached machine translations), as applied above, in view of Gopalakrishnan (“Bicomponent Fibers,” see attachment).

Regarding claims 1-3, 5, 9-11, 15-16, 18 and 20-21, Ono remains as applied above, teaching elastic composite yarns with a side-by-side, eccentric sheath-core cross-section.

In the event that Ono is found not to teach a sheath-core cross section that is an eccentric sheath-core cross-section, Gopalakrishnan is relied upon as applied below.

Gopalakrishnan teaches that, with regard to sheath-core bicomponent fibers, an eccentric type of the fiber is used if bulkiness is required at the expense of strength (see Figs. 1 and 2, and pages 6-7 under “Use of Sheath-core Bicomponent Fibers”).

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the elastic composite yarns of Ono with an eccentric type sheath-core cross section in order to increase the bulkiness of the yarns, as taught by Gopalakrishnan (see Figs. 1 and 2 and pages 6-7 under “Use of Sheath-core Bicomponent Fibers”).



Claims 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al (JP2007-107123A, see the previously attached machine translations) in view of Gopalakrishnan (“Bicomponent Fibers,” see attachment), as applied above to claims 1, 9 and 16, in view of Liao (US PGPUB 2009/0191777). 

Regarding claims 9-11, Ono in view of Gopalakrishnan remains as applied above, teaching pre-covered elastic core yarns having denier overlapping with the claimed range.

In the event that Ono in view of Gopalakrishnan is found not to teach pre-covered elastic core yarns, such as a polyester and spandex air covered yarn, Liao is relied upon as applied below.

Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao teaches 

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns or composite yarns of Ono in view of Gopalakrishnan with a composite covered elastic yarn selected from the group consisting of core spun yarn, air covered yarn, single wrapped yam, double wrapped yarn, and combinations thereof, in order to protect the elastomeric fibers from abrasion during weaving processes and/or to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).



Response to Arguments

Applicant's arguments previously filed 11/25/2019 (with respect to Ono) have been fully considered but they are not persuasive. 

Applicant contends that the only teachings in Ono of stretch and recovery are indicative of their yarns having similar stretch (as measured by elongation) and/or similar recovery to single core spun yarn (Table 1 at paragraph [0039] of Ono), and accordingly, the yarn of Ono is expressly taught to be functionally different from the instant claimed yarn.

Regarding this contention, the examiner notes claims 1, 16 and 20 recite the limitation “wherein said core spun yarn exhibits higher stretch and recovery power than any single core spun yarn with the same spandex content.”  It is unclear if the spandex content of the elastic composite yarns (core spun yarns) in the Examples of Ono are the same as the spandex content of the elastic composite yarns in the Comparative Examples of Ono.  However, even if the properties of the Examples and Comparative Examples shown in Table 1 of Ono represent the properties of core spun yarns relative to those of single core yarns with the same spandex content, the examiner notes, for instance, that the elongation percent and the recovery rate of Ono’s Example 1 are higher than the elongation percent and the recovery rate of Ono’s Comparative Example 1 (see the first two rows and last two columns in Table 1 at paragraph [0039]).  Thus, it is unclear how Table 1 of Ono teaches that the yarn of Ono is functionally different from the instant claimed yarn.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789